Citation Nr: 0728395	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-13 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for lumbar disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which increased the evaluation for 
lumbar disc disease to 20 percent disabling, effective 
December 5, 2002.  


FINDING OF FACT

The veteran's lumbar disc disease is manifested by forward 
flexion to 50 degrees, extension to 20 degrees, lateral 
rotation and bending to 30 degrees in each direction with no 
additional limitation due to functional factors without 
muscle spasm, neurologic impairment, or incapacitating 
episodes.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for lumbar disc disease have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002 & 2003); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated January 2003, the RO informed the veteran 
of the evidence needed to substantiate the claim, what 
medical or other evidence he was responsible for obtaining, 
and what evidence VA would undertake to obtain.  The letter 
told the veteran that he was to let VA know about any 
additional evidence or information that he wanted VA to get 
for him.  This notice served to inform him of the need to 
submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
In the present appeal, service connection has been granted, 
hence the first three elements of Dingess notice are 
satisfied.  The 2003 letter told him about the evidence 
needed to establish a rating.  He has not been given notice 
regarding an effective date.  The Board is denying an 
increased rating and no effective date is being set.  He is, 
therefore, not prejudiced by the lack of notice with regard 
to this element.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claims and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing VA or private 
medical records that need to be obtained, and the Board is 
not aware of any such records.  Nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

Additionally, the veteran underwent a VA examination in 
February 2003.  There has been no indication of a change in 
the disability since the most recent examination.
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2.  In a claim for 
increase, the most recent evidence is given precedence over 
past examinations.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).  

Factual Background

An MRI of the lumbar spine at the Charleston, South Carolina 
VA Medical Center (VAMC) in November 2002 revealed normal 
alignment.  No nerve root impingement was identified on the 
study.  Mild L3-4 and L5-S1 disk changes were present.  There 
was a posterior annular tear of the L5-S1 disk and the L1-2 
disk space level.

In February 2003 the veteran underwent a VA examination for 
his back condition.  The veteran reported experiencing 
intermittent left thigh numbness and radiating pain.  He 
reported pain in his lower back every hour of every day.  He 
also had occasional thigh numbness and pain.  He had 
experienced left numbness in his leg once or twice.  His 
symptoms had minimized his ability to do any heavy lifting, 
bending or any work in an awkward position.  In spite of 
this, he maintained a full-time job as a press operator for a 
local newspaper.  

On examination, the veteran's low back appeared and felt 
normal, without abnormal curvature or muscle spasm.  The 
veteran's range of motion was measured as forward flexion 
from 0 to 50 degrees; extension was 0 to 20 degrees and a 
lateral rotation from 0 to 30 degrees of lateral bending in 
each direction.  The veteran said that he could go further in 
each direction, but this degree of bending created as much 
pain as he was willing to tolerate.  The veteran stated that 
his range of motion was further decreased when he had 
occasional exacerbations of pain.  A sensory examination of 
the veteran's legs was normal.  The diagnosis was two lumbar 
disk bulges, without nerve root impingement, but with reports 
of chronic pain.  The examiner stated that the veteran had a 
minimal range of motion impairment.

In January 2004, an MRI of the lumbar spine at the 
Charleston, South Carolina VAMC revealed minimal spondylosis 
of the lower lumbar spine without nerve root involvement.

Analysis

The veteran was originally granted service connection for 
lumbar disc disease in September 1995, shortly after service.  
The RO assigned a 10 percent evaluation, effective July 1, 
1995.  The RO received the veteran's claim for an increased 
rating in December 2002.  The veteran was granted a 
20 percent evaluation in the April 2003 rating decision on 
appeal. 

The veteran's back disability has been rated under the 
provisions of old Diagnostic Codes 5292 and 5293.

The former provisions of Diagnostic Code 5292 provided a 10 
percent rating for slight limitation of motion of the lumbar 
spine; a 20 percent rating for moderate limitation of motion, 
and a 40 percent rating for when there was severe limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(in effect prior to September 26, 2003).

The former rating criteria did not define "mild," "moderate," 
or "severe" limitation of motion.  However, the revised 
rating criteria provide some guidance.  Under those criteria, 
normal forward flexion of the thoracolumbar spine is to 90 
degrees.  Normal extension is from 0 to 30 degrees.  Normal 
lateral flexion, as well as rotation, is from 0 to 30 degrees 
to the left and right.  38 C.F.R. § 4.71a, Note (2), 
following General Rating Formula for Disease and Injuries of 
the Spine (2006).

Under former Diagnostic Code 5293 (renumbered 5243), a 10 
percent rating is warranted for mild intervertebral disc 
syndrome.  A 20 percent rating is assignable for moderate 
intervertebral disc syndrome, recurring attacks, with 
intermittent relief.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome, recurring attacks, with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect prior to September 23, 2002). 

Prior to September 26, 2003, Diagnostic Code 5295 provided a 
10 percent evaluation for lumbosacral strain manifested by 
characteristic pain on motion; a 20 percent rating for 
lumbosacral strain manifested by muscle spasm and unilateral 
loss of lateral motion in a standing position; and a maximum 
rating of 40 percent for severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with Osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003). 

The General Rating Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003, provides for the 
assignment of a 20 percent evaluation for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  An assignment of a 
40 to 100 percent evaluation is given for unfavorable 
ankylosis of the spine.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.

The revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurologic sections of the rating schedule.  68 Fed. Reg. 
51,455 (Aug. 27, 2003). 

Effective September 23, 2002, Diagnostic Code 5293 was 
amended to provide intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the basis of 
incapacitating episodes over the past 12 months, or on the 
basis of the combination of its neurologic and orthopedic 
manifestations.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

Effective September 26, 2003, VA again amended the criteria 
for rating intervertebral disc disease to provide that the 
disability could be rated under the General Rating Formula 
(which provides the criteria for rating orthopedic 
disability, and authorizes separate evaluations of its 
chronic orthopedic and neurologic manifestations), or on the 
basis of incapacitating episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2006).

Under the new Diagnostic Code 5243 and the last version of 
Diagnostic Code 5293, a 10 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks, during the past 12 months.  A 40 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12 months.  A maximum, 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.

The notes following revised Diagnostic Codes 5243 and 5293, 
define an incapacitating episode as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment. 

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  
"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  The Court has held that the law 
"precludes an effective date earlier than the effective date 
of the liberalizing...regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If the 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and the 
new criteria from the effective date of the revisions.

Consideration of the former rating criteria for rating back 
disabilities.

The February 2003 VA examination revealed none of the 
findings needed for a higher rating under Diagnostic Codes 
5292, 5293 or 5295.  The veteran did not have a severe 
limitation of motion as the examiner specifically stated that 
he had minimal range of motion impairment and had most of the 
normal ranges of extension, lateral bending and rotation and 
over half of the normal range of forward flexion.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.

The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  The Board has 
considered whether the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 may provide a basis for an increased evaluation.  
See also DeLuca v. Brown, 8 Vet. App. at 206.

However, in this case, additional limitation of motion due to 
functional factors has not been shown.  While the veteran 
reported pain associated with his range of motion, the Board 
does not find that the disability resulted in functional 
disability in excess of that contemplated in the 20 percent 
rating already assigned.  The February 2003 examiner noted 
that the veteran had minimal range of motion impairment.  
Therefore, a higher evaluation on the basis of the DeLuca 
factors is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59.

While pain was noted, such pain only limited motion beyond 50 
degrees of flexion, and 30 degrees of lateral bending and 
rotation.  The veteran reported his subjective assessment 
that motion would be further limited during flare-ups, but 
the record does not document any flare-ups, and degree of 
additional limitation has not been documented, nor could it 
be documented.  

There are no indications of severe intervertebral disc 
syndrome, inasmuch as testing has shown no nerve involvement 
and little if any neurologic impairment has been reported.  

A higher rating is not warranted under Diagnostic Code 5295, 
because the back was found to have a normal appearance, 
belying a finding that there was listing of the entire spine.  
As just discussed, marked limitation of forward bending was 
also not demonstrated.  Therefore, the veteran's low back 
disability does not warrant an evaluation in excess of 20 
percent under these diagnostic codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292, 5293, 5295 (2002). 


The medical evidence does not indicate vertebral fracture or 
ankylosis and a higher evaluation under the old diagnostic 
codes evaluating these disabilities is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 (2002).  

Consideration of the revised criteria for rating back 
disabilities

The record contains no evidence that the veteran has been 
prescribed bed rest.  He has reported no such episodes and 
the examinations and treatment records do not show doctor 
prescribed bed rest; hence, an increased rating would not be 
warranted on the basis of the first of the new bases for 
rating intervertebral disc disease.

Again, under the revised criteria, intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) 
either on the basis of incapacitating episodes over the past 
12 months, or under the General Rating Formula (which 
provides the criteria for rating orthopedic disability, and 
authorizes separate evaluations of its chronic orthopedic and 
neurologic manifestations), whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25. 

In this case, there is no evidence that the veteran has had 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12 
months.  The February 2003 VA examination reported no 
incapacitating episodes.

Additionally, a higher rating of 40 percent under the General 
Rating Formula for Diseases and Injuries of the Spine 
requires forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a Diagnostic Code 5237 
(2006).  Ankylosis is fixation of an entire spinal segment.  
Note 5, to the General Rating Formula for Diseases and 
Injuries.  At the February 2003 VA examination the veteran 
had forward flexion from 0 to 50 degrees with no evidence of 
ankylosis.  Thus, a higher rating of 40 percent is not 
warranted.

As noted, there has been no showing of additional limitation 
due to functional factors.  38 C.F.R. §§ 4.40, 4.45, 4.59. 

Because there is no evidence of ankylosis a higher rating for 
the orthopedic manifestation a 20 percent disability rating 
is not warranted under the General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2006).  

Although the veteran has reported radiating pain, the 
February 2003 VA examiner noted that the veteran's sensory 
examination was normal and diagnostic tests have nod 
demonstrated any impairment of nerves.  There have been no 
other neurologic complaints.  Because the medical evidence is 
to the effect that the veteran does not have a neurologic 
impairment, a separate rating on that basis is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1).

Marked interference with employment as a result of the 
veteran's back injury has not been shown.  At his February 
2003 examination he reported working a full-time job as a 
press operator for a local newspaper and only recreational 
limitations were reported.  Further, the veteran's back 
disability has not required any periods of recent 
hospitalization.  Therefore, referral for an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321.

The Board concludes that the preponderance of the evidence is 
against a rating in excess of 20 percent.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990); 38 C.F.R. §§ 4.7, 4.21 (2006). 


ORDER

Entitlement to a disability rating in excess of 20 percent 
for lumbar disc disease is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


